ORDER
ORDER
The Emergency Petition for Writ of Certiorari to the Superior Court of Forsyth County is allowed for the limited purpose of entering the following order:
The Order of the Superior Court denying petitioner’s motion to continue is reversed and the Superior Court is instructed on remand to enter an order continuing petitioner’s trial to commence on an appropriate date after Monday, March 21, 2005.
By Order of the Court in Conference, this 10th day of February, 2005.
s/Bradv
For the Court